Citation Nr: 0111913	
Decision Date: 04/25/01    Archive Date: 05/01/01

DOCKET NO.  99-19 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for benefits which were denied based on the character 
of the appellant's discharge from service.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel




INTRODUCTION

The appellant served on active duty from June 1976 to January 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 administrative decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  


REMAND

The standard for processing claims for VA benefits was 
changed, effective November 9, 2000, with the signing into 
law of the Veterans Claims Assistance Act of 2000 (VCAA) (to 
be codified at Chapter 51 of United States Code), Public Law 
106-475.  The VCAA passed into law the VA's duty to assist 
claimants in the development of their claims.  The VCAA does 
not require VA to reopen claims that were previously denied.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A(f)).  However, the VA has published 
proposed regulations that provide for limited assistance in 
obtaining records for claimants in claims involving new and 
material evidence.  See 66 Fed. Reg. 17834-17840 (2001).

The threshold question to be answered in every claim for VA 
benefits concerns the adequacy of the claimant's service for 
purposes of establishing basic eligibility.  Applicable laws 
and regulations provide that most VA benefits are not payable 
unless the period of service upon which the claim is based 
was terminated by discharge or release under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2), (18) (West 1991); 
38 C.F.R. § 3.12(a) (2000); see Holmes v. Brown, 10 Vet. App. 
38, 40 (1997).  Benefits are not payable where the former 
service member was discharged or released under other than 
honorable conditions issued as a result of being absent 
without leave (AWOL) for a continuous period of at least 180 
days.  38 C.F.R. § 3.12(c)(6) (2000).  A discharge or release 
from service under one of the conditions specified in 38 
C.F.R. § 3.12 is a bar to the payment of benefits unless it 
is found that the person was insane at the time he committed 
the offense which caused such discharge or release or unless 
otherwise specifically provided.  38 U.S.C.A. § 5303(a),(b) 
(West 1991); 38 C.F.R. § 3.12(b), (c) (2000). 

In this case, the appellant's original claims file is 
missing.  Documents in the rebuilt file indicate that a prior 
claim by the appellant was denied in January 1994 and not 
appealed.  The basis of that denial was that the appellant's 
discharge in 1978 was a bar to benefits.  From the 
information contained in the rebuilt file, the appellant 
failed to perfect an appeal of that decision.  Therefore, 
assuming arguendo that the information in the rebuilt file is 
correct, the January 1994 RO administrative decision is the 
last clear final decision.  38 U.S.C.A. § 7105 (West 1991).  
Accordingly, the appellant's claim may only be reopened and 
considered on the merits if new and material evidence has 
been submitted.  See 38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); see also D'Amico v. West, 209 F.3d 1322, 
1327 (Fed. Cir. 2000).

The appellant's representative submitted an informal claim in 
January 1997; followed by the submission of a formal claim by 
the representative that was evidently received in April 1997 
(only the informal claim is of record).  The representative's 
statement indicated that a VA Form 21-526 and statement from 
the appellant were attached.  It is not clear if the 
attachments represented new evidence. 

In June 1997 the appellant and his representative argued that 
the prior RO decision failed to give proper weight to the 
appellant's upgraded discharge that was the result of action 
by a Navy Discharge Review Board in 1992.  They argued that 
there was evidence in the claims file to document psychiatric 
problems for the appellant as far back as 1974 and 
continuing.  The material relating to the upgraded discharge 
is not of record.  There is an amended DD 214, which reflects 
a General Discharge, Under Honorable Conditions, with a date 
of correction of January 14, 1992.  The current claims file 
does not contain a copy of the original DD 214.

The appellant's claim has not been developed as a new and 
material evidence claim.  The August 1999 statement of the 
case (SOC) and the September 2000 supplemental statement of 
the case (SSOC) did not provide the appropriate citations to 
the pertinent statutory and regulatory provisions regarding 
new and material evidence.  The appellant was informed that 
only a change in his records from the [Navy] Board of 
Corrections for Military Records (BCMR) would serve to remove 
the bar to benefits.  This is not entirely correct.  A 
favorable decision by the BCMR would set aside the bar to 
benefits imposed under 38 C.F.R. § 3.12(c).  However, there 
is also an additional way to set aside the bar to benefits.

As noted above, the regulations provide a bar to benefits for 
an individual AWOL for a continuous period of at least 180 
days.  However, the bar to entitlement does not apply if 
there are compelling circumstances to warrant the prolonged 
unauthorized absence.  38 C.F.R. § 3.12(c)(6).  Further, the 
regulations provide specific guidance on the several factors 
to be considered in determining whether there are compelling 
circumstances to warrant the prolonged absence.  38 C.F.R. 
§§ 3.12(c)(i)-(iii).  The appellant is free to submit 
evidence to address those factors.  Such evidence could 
result in a favorable outcome without action by the BCMR.

Further rebuilding of the claims folder is necessary in order 
to provide appropriate due process in the adjudication of 
this claim.  The current contents do not allow for a proper 
review of any new evidence, as there is nothing to compare.  
In the absence of any of the underlying evidence or argument 
associated with the prior denial, it is essential that 
efforts be made to obtain copies of material previously 
considered.

A copy of the Navy Discharge Review Board decision, along 
with any available supporting documentation, must be 
requested and associated with the claims file.  The appellant 
is strongly urged to provide such information if it is in his 
possession.  The appellant is further urged to provide copies 
of any other correspondence from the RO, or correspondence or 
evidence that he or his representative submitted that was 
lost with his file.  The appellant's assistance could serve 
to greatly reduce the delay in processing his claim.  

In light of the above, the appellant's case is REMANDED for 
the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The appellant must be afforded a SSOC 
that provides the pertinent statutory and 
regulatory authority relating to new and 
material evidence claims.  

3.  The appellant should be contacted and 
requested to provide copies of all 
pertinent correspondence, evidence, or 
supporting documentation that he may 
possess that was previously of record, or 
that he wants to submit as part of a new 
claim.  

4.  Depending on what is received from the 
appellant, the RO should then contact the 
Navy Discharge Review Board to obtain a 
copy of the decision and supporting 
documentation for inclusion with the 
claims file.  The RO should also attempt 
to find copies of prior correspondence to 
the appellant regarding prior rating 
actions, notice of actions, and any SOC or 
SSOCs previously issued and associate them 
with the claims file.

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case with a 
reasonable time to respond.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
The appellant is again encouraged to provide missing records, 
correspondence, or evidence that may be in his possession 
without waiting for the RO to contact him.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


